             Case 2:21-cr-00007-MCE Document 205 Filed 08/25/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-0007-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   JOSE GUADALUPE LOPEZ-ZAMORA,                       DATE: August 26, 2021
     LEONARDO FLORES BELTRAN,                           TIME: 10:00 a.m.
15   CHRISTIAN ANTHONY ROMERO,                          COURT: Hon. Morrison C. England, Jr.
     JASON LAMAR LEE,
16   BAUDELIO VIZCARRA, JR.,
     JOAQUIN ALBERTO SOTELO VALDEZ,
17   RUDI JEAN CARLOS FLORES,
     ERIKA GABRIELA ZAMORA ROJO,
18   ALEJANDRO TELLO,
     JAVIER HERNANDEZ,
19   MATEO ELIAS GUERRERO-GONZALES,
     and
20   JOSE LUIS AGUILAR SAUCEDO,
21                               Defendants.
22

23                                              STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and the above-captioned

25 defendants, by and through their respective counsel of record, hereby stipulate as follows:

26          1.     By previous order, this matter was set for status on August 26, 2021.

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00007-MCE Document 205 Filed 08/25/21 Page 2 of 5


 1         2.     By this stipulation, defendants now move to continue the status conference until

 2 December 9, 2021, and to exclude time between August 26, 2021, and December 9, 2021, under Local

 3 Codes T2 and T4.

 4         3.     The parties agree and stipulate, and request that the Court find the following:

 5                a)      The grand jury returned an indictment in this case on January 28, 2021. Fourteen

 6         defendants are named in the publicly filed indictment. The names of two additional defendants

 7         who have not yet been arrested are redacted from the publicly filed indictment.

 8                b)      On February 24, 2021, defendant Mateo Guerrero-Gonzales made his initial

 9         appearance in the case and was arraigned on the Indictment. ECF No. 111.

10                c)      On March 5, 2021, defendant Javier Hernandez made his initial appearance in the

11         case and was arraigned on the Indictment. ECF No. 123.

12                d)      On April 13, 2021, defendant Baudelio Vizcarra, Jr. made his initial appearance in

13         the case and was arraigned on the Indictment. ECF No. 137. On May 4, 2021, the Court signed

14         an order substituting attorney Sanjay Sobti as counsel of record for defendant Vizcarra. ECF No.

15         160.

16                e)      On April 29, 2021, defendant Christopher Williams made his initial appearance in

17         the case and was arraigned on the Indictment. ECF No. 153.

18                f)      On May 11, 2021, the Court signed an order substituting attorney Kresta Daly as

19         counsel of record for defendant Christian Romero. ECF No. 162.

20                g)      The government has represented that the discovery associated with this case to

21         date includes approximately 7,720 pages of materials, including investigative reports,

22         photographs, search warrant materials, and other documents, as well as voluminous audio and

23         video recordings and approximately 978 recorded phone calls intercepted pursuant to the Title III

24         wiretap in this case. All of this discovery has been either produced directly to counsel and/or

25         made available for inspection and copying.

26                h)      Counsel for defendants need additional time to review the voluminous discovery

27         in this case, to conduct independent factual investigation, to research trial and sentencing issues,

28         to consult with their clients, and to otherwise prepare for trial.

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:21-cr-00007-MCE Document 205 Filed 08/25/21 Page 3 of 5


 1                  i)        Counsel for defendants believe that failure to grant the above-requested

 2          continuance would deny them the reasonable time necessary for effective preparation, taking into

 3          account the exercise of due diligence.

 4                  j)        The government does not object to the continuance.

 5                  k)        In addition, this case is “complex” within the meaning of 18 U.S.C.

 6          § 3161(h)(7)(A), B(ii) [Local Code T2], as this Court previously found in its February 10, 2021

 7          Order (ECF No. 103) and subsequent orders.

 8                  l)        Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                  m)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of August 26, 2021 to December 9,

13          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4] and 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2] because it results from a continuance

15          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

16          justice served by taking such action outweigh the best interest of the public and the defendant in

17          a speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
20 must commence.

21          IT IS SO STIPULATED.

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00007-MCE Document 205 Filed 08/25/21 Page 4 of 5

     Dated: August 20, 2021                      PHILLIP A. TALBERT
 1                                               Acting United States Attorney
 2
                                                 /s/ DAVID W. SPENCER
 3                                               DAVID W. SPENCER
                                                 Assistant United States Attorney
 4

 5   Dated: August 20, 2021                      /s/ Todd D. Leras
                                                 Todd D. Leras
 6                                               Counsel for Defendant
                                                 JOSE GUADALUPE LOPEZ-
 7                                               ZAMORA
 8   Dated: August 20, 2021                      /s/ Christopher R. Cosca
                                                 Christopher R. Cosca
 9                                               Counsel for Defendant
                                                 LEONARDO FLORES BELTRAN
10

11   Dated: August 20, 2021                      /s/ Kresta N. Daly
                                                 Kresta N. Daly
12                                               Counsel for Defendant
                                                 CHRISTIAN ANTHONY ROMERO
13

14   Dated: August 20, 2021                      /s/ Olaf W. Hedberg
                                                 Olaf W. Hedberg
15                                               Counsel for Defendant
                                                 JASON LAMAR LEE
16

17   Dated: August 20, 2021                      /s/ Sanjay Sobti
                                                 Sanjay Sobti
18                                               Counsel for Defendant
                                                 BAUDELIO VIZCARRA, JR.
19
20   Dated: August 20, 2021                      /s/ Michael D. Long
                                                 Michael D. Long
21                                               Counsel for Defendant
                                                 JOAQUIN ALBERTO SOTELO
22                                               VALDEZ
23
     Dated: August 20, 2021                      /s/ Tasha P. Chalfant
24
                                                 Tasha P. Chalfant
25                                               Counsel for Defendant
                                                 RUDI JEAN CARLOS FLORES
26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME   4
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:21-cr-00007-MCE Document 205 Filed 08/25/21 Page 5 of 5

      Dated: August 20, 2021                        /s/ Martin Tejeda
 1                                                  Martin Tejeda
                                                    Counsel for Defendant
 2                                                  ERIKA GABRIELA ZAMORA ROJO
 3
      Dated: August 20, 2021                        /s/ Michael Jared Favero
 4                                                  Michael Jared Favero
                                                    Counsel for Defendant
 5                                                  ALEJANDRO TELLO
 6
      Dated: August 20, 2021                        /s/ Kelly Babineau
 7                                                  Kelly Babineau
                                                    Counsel for Defendant
 8                                                  JAVIER HERNANDEZ
 9
      Dated: August 20, 2021                        /s/ Eduardo Garnica
10                                                  Eduardo Garnica
                                                    Counsel for Defendant
11                                                  MATEO ELIAS GUERRERO-
                                                    GONZALES
12
      Dated: August 20, 2021                        /s/ Dina L. Santos__________________
13                                                  Dina L. Santos
                                                    Counsel for Defendant
14                                                  JOSE LUIS AGUILAR SAUCEDO
15

16
                                              ORDER
17
           IT IS SO ORDERED.
18
     Dated: August 24, 2021
19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     5
30    PERIODS UNDER SPEEDY TRIAL ACT
